DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 December 2020 has been entered.
	This Office Action is in response to Applicant’s Remarks filed on 10 December 2020.
The Declaration of Dr. Paul Simpson Jr., submitted by Applicant on 10 December 2020 under 37 CFR §1.132 are acknowledged and will be further discussed below.
	Claims 1-7, 10-18 and 20-22 are pending in the current application.  Claims 18 and 20-22 remain withdrawn. Claims 1-7 and 10-17 are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Applicant’s arguments, filed 10 December 2020, with respect to the rejection of claims 1, 2 and 10-17 under 35 U.S.C. § 103(a) as being unpatentable over Simpson in view of Musselman et al. has been fully considered and is persuasive. Applicant contends one having ordinary skill in the art would not have had motivation to use dabuzalgron for treating cardiomyopathy with a reasonable expectation of success because a) dabuzalgron use in clinical trials for the treatment of urinary incontinence was halted due to lack of efficacy; b) the amount of dabuzalgron (a partial agonist) needed to rescue cardiac function was 1000 times greater than for A61603 (a full agonist); c) dabuzalgron had a maximal response of 50% less withdrawn.

Applicant’s arguments, filed 10 December 2020, with respect to the rejection of claims 1, 2 and 10-17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,324,178 in view of Musselman et al. has been fully considered and is persuasive. Applicant’s arguments are the same as discussed above. The rejection is hereby withdrawn.

Election/Restrictions
	To expedite prosecution of the instant Application, the First election of species of cardiomyopathy causation is withdrawn; and the Second election of species of order of administration are withdrawn.

New Rejections
The following are new ground(s).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-7 and 10-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating cardiomyopathy in a patient undergoing treatment with an anthracycline, does not reasonably provide enablement for preventing cardiomyopathy or treating cardiomyopathy associated with hypertension, heart valve disease, myocardial ischemia, myocardial infarction, myocardial inflammation, pulmonary hypertension, myocardial stunning, myocardial hibernation, cardiac surgery, genetic mutation, genetic changes in cardiac proteins, or coronary intervention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
The nature of the invention: The nature of the invention is drawn towards a method of treating cardiomyopathy in a patient undergoing treatment with doxorubicin (DOX), comprising administering a therapeutically effective amount of dabuzalgron.
The state of the prior art: Prevent is defined as “keep from happening or arising; make impossible”.  See provided definition of prevent (definition of prevent, WordNet, cited in PTO-892). There is no prior art disclosing a pharmaceutical composition that makes cardiomyopathy impossible.  
The relative skill of those in the art: The relative skill of those in the art is high.
The predictability or unpredictability of the art:  
Musselman et al. disclose dabuzalgron is a selective α1A/1L-adrenoceptor partial agonist, wherein twice-daily 1.5 mg of the drug appeared to be associated with a significantly lower mean weekly number of stress urinary incontinence in women (abstract). Musselman et al. also disclose the drug appeared to have no effect on mean systolic or diastolic blood pressure. 
Thus, from the disclosure of Musselman et al. which was made before the effective filing date of the claimed invention, one having ordinary skill in the art would not have expected to drug to have cardiovascular effects, particularly with respect to treating hypertension as claimed.

In an article published after the effective filing date of the claimed invention, the use of dabuzalgron for the treatment of the indications currently claimed were still speculative. As evidenced by Beak et al. (J Am Coll. Cardiol Basic Trans Science, 2017, vol. 2, no. 1, pp. 39-53, cited in PTO-892), the use of dabuzalgron for the treatment of urinary incontinence described by Musselman et al. was found to be unsuccessful.
Beak et al. disclose “interim analysis of the Phase 2 trials revealed no clinically meaningful difference in urinary incontinence between the dabuzalgron and placebo groups, Roche decided to close trial enrollment and halt further development of dabuzalgron” (p.40, second paragraph). Beak et al. disclose “the drug never has been used either clinically or experimentally to treat heart disease”. Beak et al. found dabuzalgron protected against doxorubicin-induced cardiotoxicity in vivo, wherein future studies will explore whether the drug may be useful for treating heart failure (abstract).
The breadth of the claims: The breadth of the claims includes treating and preventing cardiomyopathy associated with any cause.
The amount of direction or guidance presented: Paragraph [0174] of the instant Specification similarly discloses dabuzalgron use in clinical trials for the treatment of urinary incontinence was halted due to lack of efficacy.
The presence or absence of working examples: The only example practiced by dabuzalgron was the oral administration of dabuzalgron to mice co-treated with doxorubicin (Example 1). Applicant found the drug had no effect on blood pressure or heart rate at any dose tested (1-100 µg/kg/day). Thus, it is not clear how dabuzalgron could treat or prevent cardiomyopathy associated with hypertension as instantly claimed if the drug has no effect on blood pressure. 
According to the Declaration filed 10 December 2020, the dosing for dabuzalgron was 1000-fold different from A61603, another α1-receptor agonist known for the treatment of cardiomyopathy (see paragraph 5 of the Declaration). Furthermore, the Declaration states “that dabuzalgron, while effective, also had a maximal response of 50% less than the response triggered by A61603 (26% vs 13%). Thus, Applicant contends in the Declaration the differences in the biological responses between dabuzalgron, a partial agonist, is significantly and unexpectedly different from the biological response of A61603, a full agonist. If the use and dosage of dabuzalgron was unpredictable as argued by Applicant, and Applicant has only shown one successful preliminary success in using dabuzalgron to treat cardiomyopathy in a patient being treated with doxorubicin, it is unclear how one of ordinary skill in the art could reasonably predict the success in administering dabuzalgron for the various indications recited in the instant claims.

The quantity of experimentation necessary:  In order to practice the invention with the full range of all possible treatment methods beyond those known in the art, one skilled in the art would undertake a novel and extensive research program to show that any and all causes of cardiomyopathy and cardiac failures can be treated or prevented.  
in vivo data beyond DOX-treated cardiomyopathy, one skilled in the art would undertake animal testing in order to practice the invention.  Animal experiments include, induction of the disease state, administration of the potential pharmaceutical compound and collection and analysis of data, additional burdens associated with compliance with animal welfare regulations, care, feeding and other maintenance of the animals, dissection of dead animals to collect data, and dispose of the dead animals after the research is finished.  These trials would need to be run separately and repeatedly for each disorder to be treated, and success in treating each and every disorder would still not be definitive.  The experimentation involved would therefore be significant, undue and unpredictable.

Genentech, 108 F.3d at 1366, sates that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”

Therefore, in view of the Wands factors, as discussed above, particularly the breadth of the claims, Applicants fail to provide information sufficient to practice the claimed invention for preventing cardiomyopathy or treating cardiomyopathy associated with hypertension, heart valve disease, myocardial ischemia, myocardial infarction, myocardial inflammation, pulmonary hypertension, myocardial stunning, myocardial hibernation, cardiac surgery, genetic mutation, genetic changes in cardiac proteins, or coronary intervention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-12, 16 and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Musselman et al. (BJU International, 2004, vol. 93, pp. 78-83, cited in previous Office Action).
Musselman et al. disclose administering Ro 115-1240 (i.e. dabuzalgron as evidenced by PubChem) to women at a dose of 1.5 mg twice daily for two weeks (p.79, Patients and Methods, first paragraph) to women with mild-to-moderate stress urinary incontinence (title and abstract). Musselman et al. disclose Ro 115-1240 is a selective α-1A adrenoceptor partial agonist (title) that mediates smooth muscle contraction (p.81, Discussion, first paragraph). 
The recitation “preventing cardiomyopathy in a patient in need of such treatment” in instant claim 1 is broadly and reasonably interpreted to include any patient population. Administering dabuzalgron to the above disclosed women will necessarily result in “preventing cardiomyopathy”.
Thus, the disclosure of Musselman et al. anticipates claims 1-7, 10-12, 16 and 17 of the instant application.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623